        Case 1:19-cv-09038-GBD-SDA Document 132 Filed 12/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                12/23/2020
    Dino Antolini,

                                  Plaintiff,
                                                              1:19-cv-09038 (GBD) (SDA)
                      -against-
                                                              REPORT AND RECOMMENDATION
    Amy McCloskey, et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

TO THE HONORABLE GEORGE B. DANIELS, UNITED STATES DISTRICT JUDGE:

          Before the Court is Plaintiff’s motion for entry of a default judgment against Defendants

Eddie C. Chung (“Chung”) and C&S Millenium Real Estate LLC (“C&S”) on the grounds that they

failed to answer or otherwise defend against the Complaint. (Pl.’s Not. of Mot., ECF No. 97.) For

the reasons set forth below, I respectfully recommend that Plaintiff’s motion be DENIED. 1

                                               BACKGROUND

          This action, which asserts claims under the Americans with Disabilities Act, 42 U.S.C.

§ 12182(a); the New York State Human Rights Law, N.Y. Exec. Law § 296(2)(a); the New York City

Human Rights Law, N.Y.C. Admin. Code § 8-107(4); and the New York State Civil Rights Law, N.Y.

Civ. Rts. Law §§ 40-c & 40-d, as well as a claim for common law negligence, was filed on

September 28, 2019. (Compl., ECF No. 1.) Plaintiff, who is a wheelchair user, alleges that

Defendants failed to make their place of public accommodation accessible to persons with

disabilities. (Id. ¶¶ 2, 6.) Named as Defendants were Defendants Chung and C&S, who are alleged




1
 I make this Report and Recommendation pursuant to the referral to me of dispositive motions in this
case. (Order of Ref., ECF No. 36.)
      Case 1:19-cv-09038-GBD-SDA Document 132 Filed 12/23/20 Page 2 of 6




to own the place of public accommodation, as well as Defendants Amy McCloskey, Theresa

Laurent and Dimur Enterprises, who are alleged to operate and/or lease the place of public

accommodation (the “Tenant Defendants”). (Id. ¶¶ 7, 9.) In his Prayer for Relief, Plaintiff seeks

declaratory and injunctive relief, compensatory and punitive damages and attorneys’ fees. (See

Compl. at p. 18.)

        Plaintiff purported to serve the Summons and Complaint in this case upon Defendant

Chung by delivering them on October 1, 2019 to an individual named Grandy Chung at 2-55 150th

St., Whitestone, New York, and by mailing them on October 3, 2019 to Defendant Chung at the

same address. 2 (See Aff. of Service, ECF No. 18, at PDF p. 4.) Plaintiff purported to serve the

Summons and Complaint upon Defendant C&S by delivering them on October 10, 2019 to

Defendant Chung, the authorized agent for Defendant C&S. (See Aff. of Service, ECF No. 19.)

        Over one year later, on October 15, 2020, Plaintiff requested from the Clerk of Court

Certificates of Default against Defendants Chung and C&S. 3 (See Finkelstein Affs., ECF Nos. 91 &

93.) Later that same day, the Clerk of Court issued Certificates of Default against Defendants

Chung and C&S. (See Certs. of Default, ECF Nos. 95 & 96.) On October 18, 2020, Plaintiff filed the

motion for entry of a default judgment against Defendants Chung and C&S that presently is

before the Court. (See Pl.’s Not. of Mot.) On October 20, 2020, the Levin-Epstein Firm first




2
 Based upon the date of the docket entry for the Affidavits of Service filed at ECF No. 18, proof of service
was filed on October 26, 2019, i.e., 23 days after the Summons and Complaint were mailed to Defendant
Chung.
3
 During the interim period, this litigation proceeded against the Tenant Defendants, who had appeared
through counsel, Levin-Epstein & Associates, P.C. (“Levin-Epstein Firm”), on October 22, 2019. (See Nots.
of Appearance, ECF Nos. 14 & 15.)

                                                     2
     Case 1:19-cv-09038-GBD-SDA Document 132 Filed 12/23/20 Page 3 of 6




entered a notice of appearance on behalf of Defendants Chung and C&S. (See Not. Of

Appearance, ECF No. 102.)

       Defendants Chung and C&S were granted an extension until November 20, 2020 to file

their opposition to Plaintiff’s motion for a default judgment (see 10/27/20 Order, ECF No. 108),

and they timely filed an opposition memorandum and declaration on November 20. (See Opp.

Mem., ECF No. 111; Mizrahi Decl., ECF No. 112.) Plaintiff was granted two extensions until

December 21, 2020 to file his reply (see 11/23/20 Order, ECF No. 115; 12/17/20 Order, ECF No.

126), and he filed his reply one day late, on December 22, 2020. (See Reply, ECF No. 131.)

                                       LEGAL STANDARDS

       Rule 55(a) of the Federal Rules of Civil Procedure provides that the Clerk of the Court shall

enter a default against a party who “has failed to plead or otherwise defend” an action. Fed. R.

Civ. P. 55(a). Once a default has been entered, then, upon application of the party “entitled to a

judgment by default,” the Court may proceed to enter a default judgment against the defaulting

party. Fed. R. Civ. P. 55(b). “A default judgment may not be granted, however, if the defendant

has not been effectively served with process.” Doe v. Alsaud, 12 F. Supp. 3d 684, 687 (S.D.N.Y.

2014) (quoting O’Callaghan v. Sifre, 242 F.R.D. 69, 72 (S.D.N.Y. 2007)).

       “Assuming the plaintiff demonstrates proper service, the decision to grant a motion for a

default judgment lies in the sound discretion of the trial court.” O’Callaghan, 242 F.R.D. at 73

(citing Shah v. New York State Dep’t of Civil Serv., 168 F.3d 610, 615 (2d Cir. 1999)). “In

determining whether to grant such a motion, the court may consider numerous factors, including

‘whether plaintiff has been substantially prejudiced by the delay involved[] and whether the

grounds for default are clearly established or are in doubt.’” Id. (quoting 10A Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure, § 2685 (3d ed. 1998)). “The

                                                 3
      Case 1:19-cv-09038-GBD-SDA Document 132 Filed 12/23/20 Page 4 of 6




court is also guided by the same factors that apply to a motion to set aside entry of a default: (1)

whether the default was willful; (2) whether the plaintiffs would be prejudiced by the denial of

the motion for default judgment; and (3) whether there are any meritorious defenses to

plaintiff's claims.” Id. (citing Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d 167, 170-71 (2d Cir. 2001)

and Meehan v. Snow, 652 F.2d 274, 276-77 (2d Cir. 1981)).

       “It is well established that default judgments are disfavored.” Pecarsky, 249 F.3d at 174.

“A clear preference exists for cases to be adjudicated on the merits.” Id. “[B]ecause defaults are

generally disfavored and are reserved for rare occasions, when doubt exists as to whether a

default should be granted or vacated, the doubt should be resolved in favor of the defaulting

party.” Mroszczak v. Tate & Kirlin Assocs., Inc., 397 F. Supp. 3d 296, 298 (W.D.N.Y. 2019) (citing

Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993)).

                                            DISCUSSION

       The Court finds that service of process properly was made upon Defendants Chung and

C&S. Defendant Chung does not dispute that service was made upon a person of suitable age and

discretion, but argues that proof of service was filed 23 days after service was effected, instead

of the 20 days permitted under CPLR § 308(2). (See Opp. Mem. at 13-14.) However, this three-

day delay does not render the service ineffective, since any defects in service are curable, see

Stop & Shop Supermarket Co. LLC v. Goldsmith, No. 10-CV-03052 (KMK), 2011 WL 1236121, at *4

(S.D.N.Y. Mar. 31, 2011), and under my general pretrial supervision of this case, I hereby extend

the time for Plaintiff to file proof of service nunc pro tunc. With respect to Defendant C&S, there

is no defect in service since Defendant Chung was personally served as the authorized agent for

Defendant C&S. See CPLR § 311(1).



                                                  4
      Case 1:19-cv-09038-GBD-SDA Document 132 Filed 12/23/20 Page 5 of 6




       Nevertheless, applying the relevant factors, in my discretion, I find that Plaintiff’s motion

for a default judgment against Defendants Chung and C&S should be denied. First, their default

was not willful. The fact that “shortly after Plaintiff filed [his] motion for default judgment,”

Defendants Chung and C&S appeared to oppose the motion “supports a finding that [their]

default was not willful because it evidences an intention and attempt to defend against the

action.” See Courchevel 1850 LLC v. Rodriguez, No. 17-CV-06311 (MKB), 2019 WL 2233828, at *5

(E.D.N.Y. May 22, 2019). Second, Plaintiff has suffered no prejudice. “‘[D]elay standing alone does

not establish prejudice’ sufficient to defeat a motion to vacate a default,” or, as in the present

case, to permit a default judgment to be entered. See Johnson v. New York Univ., 324 F.R.D. 65,

71 (S.D.N.Y. 2018), aff’d, 800 F. App’x 18 (2d Cir. 2020) (citing Enron Oil Corp., 10 F.3d at 98).

“Rather, it must be shown that delay will result in the loss of evidence, create increased

difficulties of discovery, or provide greater opportunity for fraud and collusion.” Id. (citing Davis

v. Musler, 713 F.2d 907, 916 (2d Cir. 1983)). Plaintiff has not made such a showing. Third, “[o]n

the question of meritorious defense, [t]he test of such a defense is measured not by whether

there is a likelihood that it will carry the day, but whether the evidence submitted, if proven at

trial, would constitute a complete defense. . . . The defaulting defendant need only meet a low

threshold to satisfy this factor.” Id. (citations and internal quotation marks omitted). Here,

Defendants Chung and C&S meet this low threshold. For example, Defendants Chung and C&S

may be entitled under the lease they entered into with the Tenant Defendants to have the Tenant

Defendants make any required alterations and/or modifications, and/or may be entitled to

indemnification. (See Opp. Mem. at 20.) In addition, on the present record, there is a justiciable

dispute as to whether the removal of architectural barriers is readily achievable. (See id.)



                                                 5
      Case 1:19-cv-09038-GBD-SDA Document 132 Filed 12/23/20 Page 6 of 6




                                           CONCLUSION

         For the foregoing reasons, the Court respectfully recommends that Plaintiff’s motion for

a default judgment be DENIED.

Dated:          December 23, 2020
                New York, New York


                                              ________________________________
                                              STEWART D. AARON
                                              United States Magistrate Judge

                                 *               *               *

 NOTICE OF PROCEDURE FOR FILING OBJECTIONS TO THIS REPORT AND RECOMMENDATION

         The parties shall have fourteen (14) days (including weekends and holidays) from service

of this Report and Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1)

and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding

three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). A party

may respond to another party’s objections within fourteen days after being served with a copy.

Fed. R. Civ. P. 72(b)(2). Such objections, and any response to objections, shall be filed with the

Clerk of the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an

extension of time for filing objections must be addressed to Judge Daniels.

         THE FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                                 6
